       Case 4:20-cr-06029-SAB    ECF No. 98   filed 12/10/20   PageID.228 Page 1 of 3




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Stephanie Van Marter
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
                          UNITED STATES DISTRICT COURT
 7
                         EASTERN DISTRICT OF WASHINGTON
 8
       UNITED STATES OF AMERICA,                   G
 9                                                 r4:20-CR-6029-SAB-5
10                               Plaintiff,        a
                                                   nMotion For Order For Writ Of Habeas
11                    vs.                          dCorpus Ad Prosequendum
12
       JOEL CERVANTES,
13
14                              Defendant.
15         Plaintiff, United States of America, by and through the United States Attorney,
16 represents and shows:
17       That there is now detained in the custody of the Jail Commander, Benton
18 County Corrections Department, 7122 W Okanogan Place Kennewick, WA 99336,
19 JOEL CERVANTES, Defendant, in the above-entitled case, which will be set
20 arraignment on December 15, 2020, at 2:30 p.m. or sooner, and that it is necessary to
21 have said Defendant present in the courtroom of the Honorable Judge Dimke,
22 Magistrate Judge of the United States District, in the United States Courthouse, 825
23 Jadwin Avenue, Richland, WA, and in order to secure the presence of said Defendant
24 it is necessary that a Writ of Habeas Corpus Ad Prosequendum be issued commanding
25 said Jail Commander to produce said Defendant in said Court on said date and at such
26 other dates as may be necessary in order to procure his presence for arraignment, and
27 all other proceedings incident thereto.
28
29 Motion For Order For Writ Of Habeas Corpus Ad Prosequendum - 1
30
       Case 4:20-cr-06029-SAB    ECF No. 98    filed 12/10/20   PageID.229 Page 2 of 3




           WHEREFORE, your petitioner prays for an order directing the issuance of a
 1
     Writ of Habeas Corpus Ad Prosequendum pursuant to 28 U.S.C. § 2241(c)(5) out of
 2
     and under the seal of this Court, directed to said Jail Commander, commanding him to
 3
     have and produce the above-named Defendant in said United States District Court at
 4
     said time, and then and there to present said Defendant before the Court and from day
 5
     to day thereafter as may be necessary, and at the termination of the proceedings
 6
     against said Defendant to return him to the custody of the said Jail Commander.
 7
           Dated: December 10, 2020.
 8
 9
10                                                William D. Hyslop
                                                  United States Attorney
11
12                                                s/ Stephanie Van Marter
                                                  Stephanie Van Marter
13                                                Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29 Motion For Order For Writ Of Habeas Corpus Ad Prosequendum - 2
30
      Case 4:20-cr-06029-SAB       ECF No. 98   filed 12/10/20   PageID.230 Page 3 of 3




                               CERTIFICATE OF SERVICE
 1
 2        I hereby certify that on December 10, 2020, I electronically filed the foregoing
 3 with the Clerk of the Court using the CM/ECF system which will send notification of
 4 such filing to the following:
 5         Robin Collet Emmans: robin.emmans@secondstreetlaw.com
 6
                                                   s/ Stephanie Van Marter
 7
                                                   Stephanie Van Marter
 8                                                 Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29 Motion For Order For Writ Of Habeas Corpus Ad Prosequendum - 3
30
